
	
		II
		112th CONGRESS
		1st Session
		S. 578
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. Lautenberg (for
			 himself, Mr. Franken,
			 Mr. Sanders, Mr. Begich, Mr.
			 Wyden, Mr. Whitehouse,
			 Mr. Kerry, and Mrs. Murray) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title V of the Social Security Act to eliminate
		  the abstinence-only education program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Repealing Ineffective and
			 Incomplete Abstinence-Only Program Funding Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)The United States
			 has one of the highest teen pregnancy rates in the developed world. Between
			 1990 and 2005, the United States teenage pregnancy rate declined 41 percent.
			 For the first time in more than a decade, the rate rose 3 percent in 2006. At
			 the same time, teens were receiving less information about contraception in
			 schools and their use of contraceptives was declining.
			(2)While young
			 people in the United States aged 15 to 25 make up only 1/4
			 of the sexually active population, they contract about 1/2
			 of the 19,000,000 sexually transmitted infections (STIs) which occur annually.
			 Young people ages 13 to 29 account for nearly 1/3 of the
			 estimated 56,300 new HIV infections each year. Every hour, 1 young person is
			 infected with HIV. In 2008, the Centers for Disease Control and Prevention
			 estimated that 1 in 4 young women between the ages of 14 and 19 and nearly 1 in
			 2 African-American young women are infected with at least one of the four most
			 common STIs.
			(3)Abstinence-only-until-marriage
			 programs have been discredited by a wide body of evidence, including most
			 recently in a congressionally mandated study in 2007 which found these programs
			 ineffective in stopping or delaying teen sex, reducing the number of reported
			 sexual partners, reducing reported rates of pregnancy or sexually transmitted
			 infections, or otherwise beneficially impacting young people’s sexual behavior.
			 The Institute of Medicine of the National Academy of Sciences recommends the
			 termination of such programs because they represent poor fiscal and
			 public health policy.
			(4)Leading medical
			 and public health professional groups, including the American Medical
			 Association, the American Academy of Pediatrics, the Society of Adolescent
			 Health and Medicine, the American College of Obstetricians and Gynecologists,
			 the American Nurses Association, the American Public Health Association, and
			 the American Psychological Association, oppose an
			 abstinence-only-until-marriage approach as antithetical to the principles of
			 science. These organizations all stress the need for sexuality education that
			 includes messages about abstinence and also provide young people with
			 information about contraception for the prevention of teen pregnancy, HIV/AIDS,
			 and other STIs.
			(5)Since 1996, the
			 United States has spent over $1,500,000,000 in Federal funding on
			 abstinence-only-until-marriage programs that fail to teach teens how to prevent
			 unintended pregnancy or STIs, including HIV. Particularly during the Nation’s
			 worst economic disaster since the Great Depression, government funding should
			 only support evidence-based programs.
			(6)According to the
			 results of a 2005–2006 nationally representative survey of United States adults
			 published in the Archives of Pediatric & Adolescent Medicine, more than 8
			 in 10 (82 percent) of those polled, regardless of political ideology, support
			 comprehensive sex education that is medically accurate and age-appropriate and
			 includes information about both abstinence and contraception for protection
			 against unintended pregnancy and STIs, including HIV.
			(7)There is strong
			 evidence that more comprehensive approaches to sex education help young people
			 both to withstand the pressures to have sex too soon and to have healthy,
			 responsible, and mutually protective relationships when they do become sexually
			 active. More comprehensive sex education has been found to be effective in
			 delaying sexual intercourse, increasing contraceptive use, and reducing the
			 number of partners among teens.
			(8)Strong evidence
			 indicates that sex education programs that promote both abstinence and the use
			 of contraception does not increase sexual behavior. Studies show that when
			 teens are educated about and have access to contraception, levels of
			 contraception use at first intercourse increase while levels of sex stay the
			 same.
			(9)Teens who receive
			 sex education that includes both abstinence and contraception are more likely
			 than those who receive abstinence-only-until-marriage messages to delay sexual
			 activity and use contraception when they do become sexually active. Research
			 from the United States shows that teens who practice contraception consistently
			 in their first sexual relationship are more likely to continue doing so than
			 those who use no method or who use a method inconsistently.
			(10)The Personal
			 Responsibility Education Program (PREP) funds programs that are required to
			 provide information on both abstinence and contraception for the prevention of
			 pregnancy and STIs, including HIV/AIDS, with a substantial emphasis on both
			 abstinence and contraceptive use. Programs must also address adulthood
			 preparation topics such as healthy relationships, adolescent development,
			 financial literacy, educational and career success, and healthy life skills.
			 Funded programs are required to be evidence-based or replicate elements of
			 evidence-based programs that have been proven on the basis of rigorous
			 scientific research to change behavior.
			3.Elimination of
			 Abstinence-Only Education Program
			(a)In
			 generalTitle V of the Social
			 Security Act (42 U.S.C. 701 et seq.) is amended by striking section 510.
			(b)RescissionAmounts
			 appropriated for each of fiscal years 2010 and 2011 under section 510(d) of the
			 Social Security Act (42 U.S.C. 710(d)) (as in effect on the day before the date
			 of enactment of this Act) that are unobligated as of the date of enactment of
			 this Act are rescinded.
			(c)Reprogram of
			 eliminated abstinence-Only funds for the personal responsibility education
			 program (PREP)Section 513(f) of the Social Security Act (42
			 U.S.C. 713(f)) is amended by striking for each of fiscal years 2010
			 through 2014 and inserting for fiscal year 2010, $75,000,000
			 increased by an amount equal to the unobligated portion of funds appropriated
			 for each of fiscal years 2010 and 2011 under section 510(d) that are rescinded
			 under subsection (b), and $125,000,000 for each of fiscal years 2012 through
			 2014.
			
